Case 2:19-cv-07691-DDP-AFM Document 25 Filed 07/29/20 Page 1 of 2 Page ID #:180




  1
  2
  3
                                                         JS-6
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9
                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11   LOS ANGELES WATERKEEPER, a                Case No. 2:19-cv-07691 DDP (AFMx)
 12   California nonprofit corporation,
                                                ORDER GRANTING DISMISSAL
 13
                   Plaintiff,                   OF CLAIMS WITH PREJUDICE,
 14         vs.                                 RETAINING JURISDICTION
                                                OVER SETTLEMENT
 15   SAROYAN LUMBER COMPANY,
 16   INC., a California corporation,
 17
                   Defendant.
 18
 19
                                          ORDER
 20
 21         Good cause appearing, and the parties having stipulated and agreed,

 22         IT IS HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure
 23   41(a)(2), LOS ANGELES WATERKEEPER’s claims as to SAROYAN LUMBER
 24   COMPANY, INC., as set forth in the Notice and Complaint, are dismissed with
 25   prejudice.
 26         IT IS FURTHER ORDERED that the Court shall retain jurisdiction over this
 27   matter for purposes of dispute resolution and enforcement of the Settlement
 28   Agreement attached to the parties’ Stipulation to Dismiss as Exhibit 1.



                                                1
Case 2:19-cv-07691-DDP-AFM Document 25 Filed 07/29/20 Page 2 of 2 Page ID #:181




  1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
  2
  3
      Dated:   July 29, 2020             ________________________________
  4                                      Hon. Dean D. Pregerson
                                         United States District Judge
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                            2
